UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               02/24/2020
                                                                       :
ORLANDO RAMIREZ AND NANCY RAMIREZ,                                     :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :     16-cv-03997 (LJL)
                  -v-                                                  :
                                                                       :          ORDER
CON-WAY FREIGHT, INC. et al.,                                          :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

WHEREAS trial of this matter is scheduled to commence on Monday March 2, 2020, at 10:00 a.m., in
Courtroom 15C, 500 Pearl Street, New York, NY 10007, the Parties are directed as follows:

    1. The Court will hold a final pretrial conference in this matter on Friday, February 28, 2020, at 11:00 a.m.,
       also in Courtroom 15C.

    2. On or before Thursday, February 27, 2020, at 12:00 p.m., the Parties are directed to file on ECF pursuant
       to this Court’s Individual Practices:

             a. A joint statement of the number of trial days needed (Individual Practices 5A(v));
             b. A joint statement summarizing the nature of the case, to be read to potential jurors during jury
                selection (Individual Practices 5A(vi));
             c. With respect to the exhibits to which either Party has indicated an objection on the Joint Pretrial
                Order (Dkt 46), the Party lodging the objection should indicate the Federal Rule of Evidence that
                is the basis for the objection (as well as the citation for any case to which such Party desires to
                direct the Court’s attention) (Individual Practices 5A(xi). In addition, the Parties are directed to
                inform the Court whether they have been able to resolve any of the evidentiary objections to
                exhibits including with respect to those exhibits to which an objection has been made based upon
                the exhibit not being provided either to counsel or made available for review by an expert, as
                reflected in the Joint Pretrial Order (Dkt 46).

    3. The Parties are directed to jointly submit to the Court by Thursday, February 27, 2020 at 12:00 p.m., (a)
       for each Party a binder containing the exhibits such Party intends to offer into evidence at trial either in
       its direct case or on rebuttal and (b) all depositions in the case.



        SO ORDERED.


Dated: February 24, 2020                                   __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
